DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The “detector” in claims 1-4 and 7.  Corresponding structure recited in at least instant Claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santos et al. (US 20140340077 A1)[hereinafter “Santos”] and Ookubo et al. (US 4079360 A)[hereinafter “Ookubo”].
Regarding Claim 1, Santos discloses a position sensor comprising:
a detector configured to generate a plurality of detection signals, which have a distinct phase difference and which respectively correspond to a plurality of ranges aligned in one direction along a movement direction of a detection target having a magnetic material, based on a change in a magnetic field received from the detection target along with a movement of the detection target [The sensors and their outputs from Figs. 4/5 and the corresponding text describing the arrangement.]; and
a signal processor [Paragraph [0020] – “With reference to FIGS. 1 and 2, the magnetic encoder 10 also includes a logic module 62 in communication with the sensors 50, 54. The logic module 62 may be a hard-wired electronic circuit or a microprocessor operable to receive high-resolution and reference signals detected by the sensors 50, 54, respectively, analyze the signals, and calculate the local absolute position of the magnetic track 14 within the group 26 of four pole pairs 18a-18d.”] configured to
acquire the detection signals from the detector [Paragraph [0029] – “The sensors U, V, W are spaced about the rotational axis of the tracks T1, T2 at 120 degree intervals, and are switched "on" and "off" by detecting the pole junctions between the individual pole pairs of the track T1.”], and
specify a position of the detection target as a position covered by one of the ranges, based on a combination of magnitude relations of the detection signals, wherein the signal processor is configured to set a discrete value to each of the ranges [Paragraph [0029] – “As a result, the position of the magnetic tracks T1, T2 may be determined using the unique combinations of "on" and "off" states of the sensors U, V, W over a single complete revolution of the magnetic tracks T1, T2 and the associated rotating target. For example, Table 2 below illustrates six different rotational positions of the magnetic track T1 and the associated rotating target based upon the unique combinations of "on" and "off" states exhibited by the sensors U, V, W:
    PNG
    media_image1.png
    299
    689
    media_image1.png
    Greyscale
”], and
wherein the signal processor is configured to output a position signal, which indicates the discrete value corresponding to the one of the ranges covering the position of the detection target specified by the signal processor, to an external device [Paragraph [0030] – “Using the U, V, W commutation signals output by the magnetic encoder E of FIG. 4, a controller interfacing with the magnetic encoder E may determine the rotational position of the tracks T1, T2 and the associated rotating target (i.e., within 60 degree increments). For example, the magnetic encoder E shown in FIG. 4 may be implemented with a motor controller for detecting the position of an armature of a brushless DC electric motor with respect to the field component of the motor at a frequency of four times per revolution of the armature. So, once per quarter-turn of the armature, the U, V, W output of the magnetic encoder E is analyzed by the motor controller to determine the relative position of the armature and the tracks T1, T2 with respect to the field component of the motor (i.e., the U, V, W output will correlate to one of Positions 1-6; see Table 2). The motor controller then uses this information to switch the current direction through the armature to cause the armature to rotate continuously with respect to the field component of the motor.”].
Santos fails to disclose comparing the detection signals with a threshold value as part of specifying the detection target.  However, Ookubo discloses the use of such a threshold in identifying the position of a magnetic target [See Fig. 16B and Column 13 line 44 to Column 14 line 20].  It would have been obvious to use such a threshold in determining the pole junction sections and the non-pole junction sections of Santos because this would present an effective manner of making such a determination.

Regarding Claim 2, Santos discloses that the ranges are a plurality of detection regions aligned in one direction along the movement direction of the detection target [Paragraph [0029] – “As a result, the position of the magnetic tracks T1, T2 may be determined using the unique combinations of "on" and "off" states of the sensors U, V, W over a single complete revolution of the magnetic tracks T1, T2 and the associated rotating target. For example, Table 2 below illustrates six different rotational positions of the magnetic track T1 and the associated rotating target based upon the unique combinations of "on" and "off" states exhibited by the sensors U, V, W:
    PNG
    media_image1.png
    299
    689
    media_image1.png
    Greyscale
”].

Regarding Claim 3, Santos discloses that the position signal being the discrete value is a voltage signal having a distinct voltage value [See Fig. 5 and Table 2].

Regarding Claim 4, Santos discloses that the position signal including the discrete value is a pulse signal having a distinct pulse width [See Fig. 5].

Regarding Claim 5, Santos discloses that the detector includes a plurality of magnetic resistance element pairs, each magnetic resistance element pair has a resistance value varied with the movement of the detection target [See Fig. 2 and Paragraph [0019] – “Each of the sensors 50, 54 is configured as a Hall string multiplying sensor, and both sensors 50, 54 are disposed on a single substrate or microchip 58 (see also FIG. 2). Each of the sensors 50, 54 includes an array of individual (e.g., four or more) Hall sensing elements arranged in a line. Particularly, in one embodiment of the encoder 10, each of the sensors 50, 54 may include an array of sixteen individual Hall sensing elements arranged in a line.”].

Regarding Claim 6, Santos discloses that the detector generates the detection signals based on output from the magnetic resistance element pairs [Paragraph [0023] – “The analog output of each of the sensors 50, 54 is sinusoidal, having a positive value associated with the North pole in each pole pair 18a-18d and a negative value associated with the South pole in each pole pair 18a-18d.”].

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santos et al. (US 20140340077 A1)[hereinafter “Santos”], Ookubo et al. (US 4079360 A)[hereinafter “Ookubo”], and Recio et al. (US 20170343103 A1)[hereinafter “Recio”].
Regarding Claim 7, Santos and Ookubo fail to disclose that the detection target is a moveable component moving in conjunction with an operation of a shift position of a vehicle.  However, Recio discloses using a magnetic sensor to detect changes in vehicle shifter position [Paragraph [0005]].  It would have been obvious to apply the teachings of Santos and Ookubo to such an application in order to be able to accurately detect vehicle shifter position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190056247 A1 – POSITION ENCODER
US 20160327411 A1 – ROTATION DETECTION APPARATUS
US 20110103173 A1 – Position Sensor
US 6674280 B1 – Position Detection Apparatus With Distributed Bridge Sensor
US 5949344 A – Position Sensor

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865